2015 VT 38 

State v. Hutchins (2013-210)
 
2015 VT 38
 
[Filed 06-Feb-2015]
 
NOTICE:  This opinion is
subject to motions for reargument under V.R.A.P. 40 as well as formal revision
before publication in the Vermont Reports.  Readers are requested to
notify the Reporter of Decisions by email at: JUD.Reporter@state.vt.us or by
mail at: Vermont Supreme Court, 109 State Street, Montpelier, Vermont
05609-0801, of any errors in order that corrections may be made before this
opinion goes to press.
 
 



2015 VT 38



 



No. 2013-210



 



State of Vermont


Supreme Court




 


 




 


On Appeal from




     v.


Superior Court, Rutland Unit,




 


Criminal Division




 


 




Wayne Hutchins


October Term, 2014




 


 




 


 




Theresa
  S. DiMauro, J.




 



William H. Sorrell, Attorney General, and David Tartter and Ultan Doyle,
Assistant Attorneys
  General, Montpelier, for
Plaintiff-Appellee. 
 
Matthew F. Valerio, Defender General, and Joshua S. O’Hara
and Sara Puls, Appellate
  Defenders, Montpelier, for Defendant-Appellant.
 
 
PRESENT:  Reiber, C.J.,
Dooley, Skoglund and Robinson, JJ.,
and Hayes, Supr. J.,
                    
Specially Assigned
 
 
¶ 1.            
SKOGLUND, J.   This suppression-of-the-evidence case
asks us whether all turns of the steering wheel require a signal.  We
respond that they do not.  Defendant appeals the criminal division’s
denial of his motion to suppress and dismiss his charge for driving under the
influence (DUI).  In that motion, defendant claimed the evidence
underlying his DUI charge should have been suppressed because the arresting
officers lacked reasonable suspicion to justify an investigative stop of his
vehicle.  The trial court found that defendant violated Vermont’s
turn-signal statute, so the arresting officers had justification to pull him
over.  It accordingly denied defendant’s motion, and defendant now raises
the same argument on appeal.  We hold that
defendant did not violate that statute, and therefore reverse.
¶ 2.            
In its order denying defendant’s motion to suppress and dismiss, the
court found the following facts.  On July 12, 2012, at approximately 8:54
p.m., Corporal David Butterfield and Officer Michael Winkler were on routine
patrol together in the Town of Brandon.  The officers observed defendant’s
vehicle and ran a record check, which revealed that one of the male registered
owners’ license was suspended.  The officers followed the vehicle as it
drove east on Park Street and approached the intersection of Park Street,
Country Club Road, and Smalley Road.  
¶ 3.            
The officers observed defendant stop his vehicle at the Park Street stop
sign and then activate the right turn signal.  The vehicle then “continued
across the intersection making the slight turn onto Smalley Road without making
a complete right turn onto Country Club Road.”  Corporal Butterfield told
Officer Winkler, who was driving, to stop defendant.  When Officer Winkler
asked why, Corporal Butterfield responded, “not putting on the turn signal 100
feet before the stop sign.”  Officer Winkler pulled defendant over. 
As a result of the stop, defendant was charged with DUI, in violation of 23
V.S.A. § 1201.
¶ 4.            
Defendant filed a motion to suppress all evidence underlying his DUI
charge on grounds that he was stopped illegally by Corporal Butterfield and
Officer Winkler.  The trial court denied that motion.  Defendant
filed a motion to reconsider, which the court also denied, without discussion.
 Defendant then entered a conditional guilty plea in which he reserved the
right to appeal the court’s orders.  He now appeals those orders to this
Court.  
¶ 5.            
A more detailed description of the intersection in question along with
an aerial photograph of it, which was an exhibit at the trial court, will illuminate
the parties’ arguments and inform our analysis.  Country Club Road is a
relatively straight north-south road.  Smalley Road intersects Country
Club Road at approximately a 45-degree angle bearing south-east.  Park
Street curves and widens as it approaches Country Club Road from the west, so
that at the intersection a car stopped at the Park Street stop sign looking
east would be facing across Country Club Road toward the entrance of Smalley
Road.  There is a jog between Park Street and Smalley Road, but not a
veering from the natural course that they mutually create.  Thus, the
trajectories of Park Street and Smalley Road align such that from an aerial
view they appear to form a single curving road that is bisected by Country Club
Road in the middle of that curve.  

¶ 6.            
Although appeals of motions to suppress often present mixed questions of
law and fact—i.e., “whether the factual findings supported by the record lead
to the conclusion, that, as a matter of law, suppression of evidence was or was
not necessary,” State v. Lawrence, 2003 VT 68, ¶ 9, 175 Vt. 600,
834 A.2d 10 (mem.)—for reasons we explain below, we find only an issue of law
here.  We examine “ ‘the [trial]
court’s . . . legal conclusions de novo.’ ”  State v. Harris, 2009 VT 73, ¶ 8,
186 Vt. 225, 980 A.2d 785 (quoting State v. Sole, 2009 VT 24, ¶ 17, 185
Vt. 504, 974 A.2d 587).  
¶ 7.            
We first define the scope of our analysis.  If the officers lacked
reasonable suspicion that defendant was violating a law when they initiated the
traffic stop, all evidence obtained by virtue of that stop must be
suppressed.  See State v. Marcello, 157 Vt. 657,
657-58, 599 A.2d 357, 358 (1991) (mem.) (“Generally, the Fourth
Amendment to the United States Constitution and Chapter I, Article 11, of the Vermont Constitution require
that police officers have reasonable and articulable suspicion that someone is
engaged in criminal activity, or is
violating a motor vehicle law, before conducting an investigatory stop.”); State
v. Badger, 141 Vt. 430, 452-53, 450 A.2d 336, 349 (1982) (“Evidence obtained in violation of the
Vermont Constitution, or as a result of a violation, cannot be admitted at
trial as a matter of state law.”).  We “do not attempt to divine the
arresting officer’s actual subjective motivation for making the stop; rather,
[we] consider from an objective standpoint whether, given all of the
circumstances, the officer had a reasonable and articulable suspicion of
wrongdoing.”  State v. Lussier,
171 Vt. 19, 23-24, 757 A.2d 1017, 1020 (2000).  Thus, we examine
whether the officers had reasonable suspicion to stop defendant for violating a
motor vehicle law.  The State raised only one potential violation—of 23
V.S.A. § 1064(d), “Signals Required”—before the trial court, and
proclaimed at oral argument that the only issue in this case is whether
defendant made a “turn” for purposes of § 1064(d).*
 We therefore analyze only this issue.
¶ 8.            
Although defendant characterizes this question of whether or not he made
a turn as a mixture of law and fact, the trial court’s factual findings are
undisputed.  The parties contest neither the relative orientations of the
roads that constitute the intersection, nor the path followed by defendant’s
vehicle.  Defendant reframes his argument several ways, but it boils down
to whether his particular path of travel, taken at that intersection, was
“turning,” as that term is used in § 1064(d).  That question is
purely legal.  See State v. Simoneau,
2003 VT 83, ¶ 14, 176 Vt. 15, 833 A.2d 1280 (“The question of whether the
facts as found met the proper standard to justify a stop is one of law.”).
¶ 9.            
The trial court held specifically that defendant’s conduct violated 23
V.S.A. § 1064(d), and therefore that the officers had reasonable suspicion
to stop him.  Because the court erroneously interpreted that statutory
provision, however, its conclusion cannot stand.  “When
interpreting a statute our goal is to give effect to the
intent of the Legislature, and to do so we first look at the
plain, ordinary meaning of the statute.  If the
plain language is clear and unambiguous, we enforce the statute according to
its terms.”  State v. Therrien,
2011 VT 120, ¶ 9, 191 Vt. 24, 38 A.3d 1129 (quotation omitted).
 Section 1064(d) provides that “[a] signal of intention to turn right or left
when required shall be given continuously during not less than the last 100
feet traveled by the vehicle before turning.”  The last two words, “before
turning,” unambiguously qualify the preceding command such that it does not
apply unless a vehicle in fact turns.  Thus, the act of turning is an
essential element of any violation of this provision.  
¶ 10.         The
trial court apparently considered any turn of the wheel at an intersection to
constitute “turning” for purposes of § 1064(d).  We disagree. 
To be sure, “[w]e interpret penal statutes strictly, but
not so strictly as to defeat the legislative purpose in enacting the law or to
produce irrational and absurd
results.”  In re Jones, 2009 VT 113, ¶ 7, 187 Vt. 1, 989 A.2d
482 (quotation omitted).  It would be absurd to require drivers to signal
whenever the road they are traveling upon winds to the left or right, and the
Legislature could not have intended that result.  A driver’s turn signal
indicates to others that she will be diverging from the natural course of the
road she is currently following.  
¶ 11.         Our
discussion of turns in State v. Harris supports that
interpretation.  2009 VT 73, 186 Vt. 225, 980 A.2d 785. 
There, we analyzed §§ 1064(a), (d), and (e)—the sum of Vermont statutory
provisions addressing turn signals—as they applied to a driver’s exit from a
traffic rotary.  Id. ¶ 4.  We
noted that the key inquiry was whether or not the alleged violator had “changed
direction.”  Id. ¶ 5.  The
State’s theory was that “when a car is in a rotary, it is
moving in one direction, namely, a
counter-clockwise circle, and that exiting the rotary is
a change of direction because the car must make a right turn off the
circle.”  Id.  We remanded for the trial court to make
findings of fact regarding the defendant-driver’s exit maneuver because of the
“possibil[ity]” that a particular rotary’s “entry and
exit locations would be located in such proximity to each other that a vehicle
could travel through the rotary without making any
discernible or significant change in direction,” but we implied that other
exits from rotaries likely would be “turns” under § 1064.  Id.
¶¶ 5-8.  Thus, a vehicle following a circular or arcing roadway would
not need to activate a turn signal to continue around that arc because it is
the natural course of the road.  Only upon departing
from that natural course—and thus changing direction—would a “turn” occur.
¶ 12.         Although
defendant here rotated his wheel, he did so to follow the natural course of a
road; therefore, he did not “turn,” and § 1064(d) did not apply to
him.  Had Country Club Road not bisected the Park Street-Smalley Road
pathway, defendant would have traveled in a smooth, predictable arc from Park
Street onto Smalley Road.  The presence of a bisecting road did not change
his trajectory or transform it into a turn.  Indeed, Corporal
Butterfield’s July 14, 2012 affidavit asserted that defendant “activated his
right turn signal indicating he was intending to make a right ha[n]d turn onto Country Club Rd.  The vehicle then continued
straight across Country Club Rd. onto Smalley Rd. without making a turn. 
This is a violation of Title 23 VSA 1064 (Signals Required).” 
The act of signaling and then not turning, however, does not violate
§ 1064(d) because the plain, unambiguous language of that provision makes
turning an essential element of any violation.  Supra,
¶ 9.  
¶ 13.         The
trial court relied heavily upon our decision in State v. Fletcher in
concluding that the officers had reasonable suspicion that defendant violated
§ 1064(d).  2010 VT 27, 187 Vt. 632, 996 A.2d 213 
(mem.).  That case provides little guidance here, but nevertheless
bolsters our conclusion.  In Fletcher we rejected a driver’s argument
that the phrase “when required” in § 1064(d) suggests that a driver needs
to signal her turn only when traffic conditions make it appropriate.  Id. ¶ 11.  We thus held that the “plain,
ordinary meaning of [§ 1064(d)] indicates that the operator of a motor
vehicle must indicate an intention to turn within one hundred feet of turning
regardless of traffic conditions.”  Id. (emphasis added). 
That the driver there had made a turn was undisputed.  In this case, by
contrast, there is no question as to traffic conditions—only a question of
whether defendant’s path of travel across the intersection was a turn as a
matter of law.
¶ 14.         Because
we conclude that defendant did not make a turn under § 1064(d), he could
not and did not violate the statute.  The evidence obtained by virtue of
the traffic stop must therefore be suppressed.
Reversed and remanded, with
instructions to vacate the order denying defendant’s motion to suppress, and to
dismiss his DUI charge.   
 
 



 


 


FOR THE COURT:




 


 


 




 


 


 




 


 


 




 


 


Associate
  Justice



 







*  We note that
“reasonable suspicion does not require confirmation of criminal activity before
making a stop.  Specific and articulable facts, along with rational
inferences warranting a reasonable belief in potential wrongdoing, are
sufficient.”  State v. Edmonds, 2012 VT 81, ¶ 11, 192 Vt. 400,
58 A.3d 961 (emphasis omitted).  The distinction between reasonable
suspicion and an actual violation is immaterial here, however, because the
State has not asserted, and the court did not find, that the officers made a
mistake of fact or law.